19-08250-rdd    Doc 97    Filed 02/21/20 Entered 02/21/20 16:35:15      Main Document
                                       Pg 1 of 2



                                                          Hearing Date: TBD
                                                          Response Deadline: TBD
  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK


  In re:                                           Chapter 11
                                                   Case No. 18-23538 (RDD)
  SEARS HOLDINGS CORPORATION, et al.,


                         Debtors.


  SEARS HOLDINGS CORPORATION, et al.,

                         Plaintiffs,                Adv. Proc. No. 19-08250 (RDD)

               v.
  EDWARD SCOTT “EDDIE” LAMPERT, et al.,
                         Defendants.




  NOTICE OF THE CYRUS DEFENDANTS’ MOTION TO DISMISS ALL COUNTS OF
             THE FIRST AMENDED COMPLAINT AGAINST THEM
                      (COUNTS 24–27 AND COUNT 34)




                                       MILBANK LLP

                                       Eric R. Reimer (admitted pro hac vice)
                                       Thomas R. Kreller (admitted pro hac vice)
                                       Jerry L. Marks (pro hac vice motion pending)
                                       Robert J. Liubicic
                                       2029 Century Park East, 33rd Floor
                                       Los Angeles, California 90067
                                       Tel. (424) 386-4000 / Fax (231) 629-5063
                                       tkreller@milbank.com

                                       Attorneys for the Cyrus Defendants




38500.00009
19-08250-rdd      Doc 97     Filed 02/21/20 Entered 02/21/20 16:35:15          Main Document
                                          Pg 2 of 2



      PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support of

the Cyrus Defendants’ Motion to Dismiss All Counts of the First Amended Complaint Against

Them (Counts 24–27 and Count 34), Defendants Cyrus Capital Partners, LP, Crescent 1, LP,

Canary SC Fund, LP, CYR Fund, LP, CMH VI, LP, Cyrus Opportunities Master Fund II, Ltd.,

CRS Master Fund, LP, Canary SC Master Fund, LP, Cyrus Select Opportunities Master Fund,

Ltd., Cyrus Special Strategies Master Fund, LP, and Cyrus 1740 Master Fund, LP (collectively,

the “Cyrus Defendants”), by their undersigned counsel, hereby move before the Honorable Robert

D. Drain, United States Bankruptcy Judge, United States Bankruptcy Court for the Southern

District of New York (the “Court”), 300 Quarropas Street, White Plains, NY 10601, at such time

that the parties agree and the Court approves, for an order (a) dismissing with prejudice Counts

24–27 and Count 34 of the First Amended Complaint as against any of the Cyrus Defendants,

pursuant to Federal Rule of Civil Procedure 12(b)(6), as incorporated by Federal Rule of

Bankruptcy Procedure 7012, (b) dismissing with prejudice any Count asserted against any of the

Cyrus Defendants on the grounds urged by any other Defendant in this action, to the extent

applicable, and (c) granting the Cyrus Defendants such other, further, and different affirmative

relief that the Court deems just and proper.

Dated: February 21, 2020                         Respectfully submitted,

                                                 MILBANK LLP

                                               By: /s/ Thomas R. Kreller              .
                                                  Eric R. Reimer (admitted pro hac vice)
                                                  Thomas R. Kreller (admitted pro hac vice)
                                                  Jerry L. Marks (pro hac vice motion pending)
                                                  Robert J. Liubicic
                                                  2029 Century Park East, 33rd Floor
                                                  Los Angeles, California 90067
                                                  Tel. (424) 386-4000 / Fax (231) 629-5063
                                                  tkreller@milbank.com
                                                  Attorneys for the Cyrus Defendants



                                                 2
                                                                                           38500.00009
